Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made of the receipt and entry of Applicant’s interview on 08/10/2022. 
	In the 04/04/2022 Non-Final office action, claims 21-24 and 27-40 were pending and claims 21-24 and 27-40 were rejected. 
	Claims 21-24 and 27-40 remain pending. 
Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below)

Remarks and Amendments
Claims 21-24 and 27-40 were rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Vikhrieva (US 20090175973).  Applicant’s arguments/remarks on 08/10/2022 during Applicant’s interview (please see interview summary) were sufficient to overcome this rejection and which is hereby withdrawn.
Claims 21-24 and 27-40 were rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Tuttle (“Controlling blood sugar with cinnamon and coffee berry”, 20 life extension December 2005 and pages 20-25). Applicant’s arguments/remarks on 08/10/2022 during Applicant’s interview (please see interview summary) were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 21-24 and 27-40 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655